                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF TENNESSEE
                               AT CHATTANOOGA

UNITED STATES OF AMERICA                             )
                                                     ) Case No. 1:19-cr-38-HSM-SKL
v.                                                   )
                                                     )
THOMAS STEPHEN PALIANI                               )

                                        ORDER

        Magistrate Judge Susan K. Lee filed a report and recommendation recommending

 the Court: (1) grant Defendant’s motion to withdraw his not guilty plea to Count Two of

 the two-count Indictment; (2) accept Defendant’s plea of guilty to Count Two of the

 Indictment; (3) adjudicate Defendant guilty of the charges set forth in Count Two of the

 Indictment; and (4) Defendant shall remain released on bond under appropriate conditions

 of release until sentencing in this matter [Doc. 29]. Neither party filed a timely objection

 to the report and recommendation. After reviewing the record, the Court agrees with the

 magistrate judge’s report and recommendation. Accordingly, the Court ACCEPTS and

 ADOPTS the magistrate judge’s report and recommendation [Doc. 29] pursuant to 28

 U.S.C. § 636(b)(1) and ORDERS as follows:

        (1)     Defendant’s motion to withdraw his not guilty plea to Count Two of the

        Indictment is GRANTED;

        (2)    Defendant’s plea of guilty to Count Two of the Indictment is

        ACCEPTED;

        (3)    Defendant is hereby ADJUDGED guilty of the charges set forth in Count

        Two of the Indictment;
  (4)     Defendant SHALL REMAIN on bond under appropriate conditions of

  release until sentencing in this matter which is scheduled to take place on

  February 24, 2020 at 2:00 p.m. [EASTERN] before the Honorable Harry S.

  Mattice, Jr.

SO ORDERED.

ENTER:



                                      /s/ Harry S. Mattice, Jr._____
                                      HARRY S. MATTICE, JR.
                                   UNITED STATES DISTRICT JUDGE




                                   2
